Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 25th day of March, 2015, by and among RMG Networks Holding Corporation,
a Delaware corporation (the “Company”), and (i) the investors named in that
certain Purchase Agreement by and among the Company and the investors party
thereto (the “Purchase Agreement”) and (ii) certain related parties of one or
more of such investors participating in the Debt Conversion referenced in the
Purchase Agreement (collectively, the “Investors”).  Capitalized terms used
herein have the respective meanings ascribed thereto in the Purchase Agreement
unless otherwise defined herein.

The parties hereby agree as follows:

1.     

Certain Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Additional Registrable Securities” has the meaning specified in Section 2.

“Common Stock” means the Company’s common stock, par value $0.0001 per share,
and any securities into which such shares may hereinafter be reclassified.

“Investors” means the Investors identified in the Purchase Agreement and any
Affiliate or permitted transferee of any Investor who is a subsequent holder of
any Shares or Registrable Securities.

“Legacy Shares” means Registrable Securities issued or issuable upon conversion
of shares of Series A Preferred Stock issued in the Debt Conversion.

“Other Shares” means up to 1,238,096 outstanding shares of Common Stock held by
certain of the Investors or their Affiliates.

“New Shares” means Registrable Securities other than Legacy Shares.

“Prospectus” means (i) any prospectus (preliminary or final) included in any
Registration Statement, as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement and by all other amendments
and supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus, and (ii) any “free
writing prospectus” as defined in Rule 405 under the 1933 Act.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

“Initial Registrable Securities” means (i) the Conversion Shares and (ii) any
other securities issued or issuable with respect to or in exchange for the
Conversion Shares Registrable Securities, whether by merger, charter amendment
or otherwise.

“Registrable Securities” means the Initial Registrable Securities and the
Additional Registrable Securities; provided, that, a security shall cease to be
a Registrable Security upon sale pursuant to a Registration Statement or Rule
144 under the 1933 Act.

“Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

“Required Investors” means (i) each Significant Investor and (ii) the Investors
beneficially owning a majority of the Registrable Securities (without regard to
any conversion limitations specified in the Series A Preferred Stock).

“SEC” means the U.S. Securities and Exchange Commission.

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.





--------------------------------------------------------------------------------




2.     

Registration.

(a)

Registration Statements.  

(i)

Initial Registration Statement.  Promptly following the Closing Date but no
later than thirty (30) days after the Closing Date (the “Filing Deadline”), the
Company shall prepare and file with the SEC one Registration Statement on Form
S-3 (or, if Form S-3 is not then available to the Company, on such form of
registration statement as is then available to effect a registration for resale
of the Registrable Securities), covering the resale of the Initial Registrable
Securities.  Subject to any SEC comments, such Registration Statement shall
include the plan of distribution attached hereto as Exhibit A; provided,
however, that no Investor shall be named as an “underwriter” in the Registration
Statement without the Investor’s prior written consent.  Such Registration
Statement also shall cover, to the extent allowable under the 1933 Act and the
rules promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Initial Registrable Securities.
 Such Registration Statement shall not include any shares of Common Stock or
other securities for the account of any other holder without the prior written
consent of the Required Investors; provided that the Other Shares can be
included in the Registration Statement subject to the provisions of Section
2(d).  The Registration Statement (and each amendment or supplement thereto, and
each request for acceleration of effectiveness thereof) shall be provided in
accordance with Section 3(c) to the Investors and their counsel prior to its
filing or other submission.  If a Registration Statement covering the Initial
Registrable Securities is not filed with the SEC on or prior to the Filing
Deadline, the Company will make pro rata payments to each Investor, as
liquidated damages and not as a penalty, in an amount equal to 1.5% of the
aggregate amount invested by such Investor pursuant to the Purchase Agreement
for each 30-day period or pro rata for any portion thereof following the Filing
Deadline for which no Registration Statement is filed with respect to the
Initial Registrable Securities.  Such payments shall constitute the Investors’
exclusive monetary remedy for such events, but shall not affect the right of the
Investors to seek injunctive relief.  Such payments shall be made to each
Investor in cash no later than three (3) Business Days after the end of each
30-day period in which such liquidated damages accrue.

(ii)

Additional Registrable Securities.  In the event that there is any change in the
Conversion Price of the Series A Preferred Stock such that additional shares of
Common Stock become issuable upon the conversion of the Series A Preferred Stock
(other than a change within the contemplation of Rule 416) (collectively,
“Additional Registrable Securities”), the Company shall prepare and file with
the SEC one or more Registration Statements on Form S-3 or amend the
Registration Statement filed pursuant to clause (i) above, if such Registration
Statement has not previously been declared effective (or, if Form S-3 is not
then available to the Company, on such form of registration statement as is then
available to effect a registration for resale of the Additional Registrable
Securities) covering the resale of the Additional Registrable Securities, but
only to the extent the Additional Registrable Securities are not at the time
covered by an effective Registration Statement.  Subject to any SEC comments,
such Registration Statement shall include the plan of distribution attached
hereto as Exhibit A; provided, however, that no Investor shall be named as an
“underwriter” in the Registration Statement without the Investor’s prior written
consent..  Such Registration Statement also shall cover, to the extent allowable
under the 1933 Act and the rules promulgated thereunder (including Rule 416),
such indeterminate number of additional shares of Common Stock resulting from
stock splits, stock dividends or similar transactions with respect to the
Additional Registrable Securities.  Such Registration Statement shall not
include any shares of Common Stock or other securities for the account of any
other holder without the prior written consent of the Required Investors;
provided that the Other Shares can be included in the Registration Statement
subject to the provisions of Section 2(d).  The Registration Statement (and each
amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall be provided in accordance with Section 3(c) to the
Investors and their counsel prior to its filing or other submission.  If a
Registration Statement covering the Additional Registrable Securities is
required to be filed under this Section 2(a)(ii) and is not filed with the SEC
within five Business Days of the occurrence of any of the events specified in
this Section 2(a)(ii) (the “Additional Registrable Securities Filing Deadline”),
the Company will make pro rata payments to each Investor, as liquidated damages
and not as a penalty, in an amount equal to 1.5% of the aggregate amount
invested by such Investor pursuant to the Purchase Agreement for each 30-day
period or pro rata for any portion thereof following the Additional Registrable
Securities Filing Deadline for which no Registration Statement is filed with
respect to the Additional Registrable Securities.  Such payments shall
constitute the Investors’ exclusive monetary remedy for such events, but shall
not affect the right of the Investors to seek injunctive relief.  Such payments
shall be made to each Investor in cash no later than three (3) Business Days
after the end of each 30-day period in which such liquidated damages accrue.

(b)

Expenses.  The Company will pay all expenses associated with effecting the
registration of the Registrable Securities, including filing and printing fees,
the Company’s counsel and accounting fees and expenses, costs associated with
clearing the Registrable Securities for sale under applicable state securities
laws, listing fees, fees and expenses of one counsel to the Investors up to an
aggregate of $10,000 and the Investors’ other reasonable expenses in connection
with the registration, but excluding discounts, commissions, fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals with respect to the Registrable Securities being sold.





-2-




--------------------------------------------------------------------------------




(c)

Effectiveness.

(i)

The Company shall use commercially reasonable efforts to have any Registration
Statement declared effective as soon as practicable.  The Company shall notify
the Investors by facsimile or e-mail as promptly as practicable, and in any
event, within twenty-four (24) hours, after any Registration Statement is
declared effective and shall simultaneously provide the Investors with copies of
any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby.  If (A)(x) a Registration
Statement covering the Initial Registrable Securities is not declared effective
by the SEC prior to the earlier of (i) five (5) Business Days after the SEC
shall have informed the Company that no review of the Registration Statement
will be made or that the SEC has no further comments on the Registration
Statement or (ii) the 90th day after the Closing Date or (y) a Registration
Statement covering the Additional Registrable Securities is not declared
effective by the SEC prior to the earlier of (i) five (5) Business Days after
the SEC shall have informed the Company that no review of the Registration
Statement will be made or that the SEC has no further comments on the
Registration Statement or (ii) the 75th day after the Additional Registrable
Securities Filing Deadline, or (B) after a Registration Statement has been
declared effective by the SEC but before the end of the Effectiveness Period (as
defined below), sales cannot be made pursuant to such Registration Statement for
any reason (including without limitation by reason of a stop order, or the
Company’s failure to update the Registration Statement), but excluding any
Allowed Delay (as defined below) or the inability of any Investor to sell the
Registrable Securities covered thereby due to market conditions, then the
Company will make pro rata payments to each Investor, as liquidated damages and
not as a penalty, in an amount equal to 1.5% of the aggregate amount invested by
such Investor pursuant to the Purchase Agreement for each 30-day period or pro
rata for any portion thereof following the date by which such Registration
Statement should have been effective (the “Blackout Period”).  Such payments
shall constitute the Investors’ exclusive monetary remedy for such events, but
shall not affect the right of the Investors to seek injunctive relief.  The
amounts payable as liquidated damages pursuant to this paragraph shall be paid
monthly within three (3) Business Days of the last day of each 30-day period
following the commencement of the Blackout Period until the termination of the
Blackout Period.  Such payments shall be made to each Investor in cash.

(ii)

For not more than twenty (20) consecutive trading days or for a total of not
more than forty-five (45) trading days in any twelve (12) month period, the
Company may suspend the use of any Prospectus included in any Registration
Statement contemplated by this Section in the event that the Company determines
in good faith that such suspension is necessary to (A) delay the disclosure of
material non-public information concerning the Company, the disclosure of which
at the time is not, in the good faith opinion of the Company, in the best
interests of the Company or (B) amend or supplement the affected Registration
Statement or the related Prospectus so that such Registration Statement or
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the case of the Prospectus in light of the circumstances
under which they were made, not misleading (an “Allowed Delay”); provided, that
the Company shall promptly (a) notify each Investor in writing of the
commencement of an Allowed Delay, but shall not (without the prior written
consent of an Investor) disclose to such Investor any material non-public
information giving rise to an Allowed Delay, (b) advise the Investors in writing
to cease all sales under the Registration Statement until the end of the Allowed
Delay and (c) use commercially reasonable efforts to terminate an Allowed Delay
as promptly as practicable.

(d)

Rule 415; Cutback  If at any time the SEC takes the position that the offering
of some or all of the Registrable Securities in a Registration Statement is not
eligible to be made on a delayed or continuous basis under the provisions of
Rule 415 under the 1933 Act or requires any Investor to be named as an
“underwriter”, the Company shall use its best efforts to persuade the SEC that
the offering contemplated by a Registration Statement is a bona fide secondary
offering and not an offering “by or on behalf of the issuer” as defined in Rule
415 and that none of the Investors is an “underwriter”.  The Investors shall
have the right to participate or have their respective counsel participate in
any meetings or discussions with the SEC regarding the SEC’s position and to
comment or have their respective counsel comment on any written submission made
to the SEC with respect thereto.  No such written submission shall be made to
the SEC to which any Investor’s counsel reasonably objects.  In the event that,
despite the Company’s best efforts and compliance with the terms of this Section
2(d), the SEC refuses to alter its position, the Company shall (i) remove from
the Registration Statement such portion of the Registrable Securities (the “Cut
Back Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the SEC may require to
assure the Company’s compliance with the requirements of Rule 415 (collectively,
the “SEC Restrictions”); provided, however, that the Company shall not agree to
name any Investor as an “underwriter” in such Registration Statement without the
prior written consent of such Investor.  Any cut-back or SEC Restrictions
imposed by the SEC as contemplated by this Section 2(d) shall be imposed on a
pro rata basis, first, to the Other Shares until all of the Other Shares are
removed from the Registration Statement or otherwise subject to such SEC
Restrictions, second to the Legacy Shares until all of the Legacy Shares are
removed from the Registration Statement or otherwise subject to such SEC
Restrictions and only then to the New Shares, unless the SEC Restrictions
otherwise require.  Notwithstanding anything to the contrary in this Agreement,
no liquidated damages shall accrue as to any Cut Back Shares until such date as
the Company is able to effect the registration of such Cut Back Shares in
accordance with any SEC Restrictions (such date, the “Restriction Termination
Date” of such Cut Back Shares).  From and after the Restriction Termination Date
applicable to any Cut Back Shares, all of the provisions of this Section 2
(including the liquidated damages provisions) shall again be applicable to such
Cut Back Shares; provided, however, that (i) the Filing Deadline or the
Additional Registrable Securities Filing Deadline, as applicable, for the
Registration Statement including such Cut Back Shares shall be ten (10) Business
Days after such Restriction Termination Date, and (ii) the date by which the
Company is required to obtain effectiveness with respect to such Cut Back Shares
under Section 2(c) shall be the 60th day immediately after the Restriction
Termination Date.





-3-




--------------------------------------------------------------------------------




(e)

Right to Piggyback Registration.

(i)

If at any time following the date of this Agreement that any Registrable
Securities remain outstanding and are not freely tradable under Rule 144 (A)
there is not one or more effective Registration Statements covering all of the
Registrable Securities and (B) the Company proposes for any reason to register
any shares of Common Stock under the 1933 Act (other than pursuant to a
registration statement on Form S-4 or Form S-8 (or a similar or successor form))
with respect to an offering of Common Stock by the Company for its own account
or for the account of any of its stockholders, it shall at each such time
promptly give written notice to the holders of the Registrable Securities of its
intention to do so (but in no event less than thirty (30) days before the
anticipated filing date) and, to the extent permitted under the provisions of
Rule 415 under the 1933 Act, include in such registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within fifteen (15) days after receipt of the Company’s notice
(a “Piggyback Registration”).  Such notice shall offer the holders of the
Registrable Securities the opportunity to register such number of shares of
Registrable Securities as each such holder may request and shall indicate the
intended method of distribution of such Registrable Securities.

(ii)

Notwithstanding the foregoing, (A) if such registration involves an underwritten
public offering, the Investors must sell their Registrable Securities to, if
applicable, the underwriter(s) at the same price and subject to the same
underwriting discounts and commissions that apply to the other securities sold
in such offering (it being acknowledged that the Company shall be responsible
for other expenses as set forth in Section 2(b)) and subject to the Investors
entering into customary underwriting documentation for selling stockholders in
an underwritten public offering, and (B) if, at any time after giving written
notice of its intention to register any Registrable Securities pursuant to
Section 2(e)(i) and prior to the effective date of the registration statement
filed in connection with such registration, the Company shall determine for any
reason not to cause such registration statement to become effective under the
1933 Act, the Company shall deliver written notice to the Investors and,
thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration; provided, however, that nothing
contained in this Section 2(e)(ii) shall limit the Company’s liabilities and/or
obligations under this Agreement, including, without limitation, the obligation
to pay liquidated damages under this Section 2.

3.     

Company Obligations.  The Company will use commercially reasonable efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:

(a)

use commercially reasonable efforts to cause such Registration Statement to
become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
covered by such Registration Statement as amended from time to time, have been
sold, and (ii) the date on which all Registrable Securities covered by such
Registration Statement may be sold without restriction pursuant to Rule 144 (the
“Effectiveness Period”) and advise the Investors in writing when the
Effectiveness Period has expired;

(b)

prepare and file with the SEC such amendments and post-effective amendments to
the Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement effective for the Effectiveness Period and to comply with
the provisions of the 1933 Act and the 1934 Act with respect to the distribution
of all of the Registrable Securities covered thereby;

(c)

provide copies to and permit counsel designated by the Investors to review each
Registration Statement and all amendments and supplements thereto no fewer than
three (3) Business Days prior to their filing with the SEC and not file any
document to which such counsel reasonably objects;

(d)

furnish to the Investors and their legal counsel (i) promptly after the same is
prepared and publicly distributed, filed with the SEC, or received by the
Company (but not later than two (2) Business Days after the filing date, receipt
date or sending date, as the case may be) one (1) copy of any Registration
Statement and any amendment thereto, each preliminary prospectus and Prospectus
and each amendment or supplement thereto, and each letter written by or on
behalf of the Company to the SEC or the staff of the SEC, and each item of
correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment),
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as each Investor may reasonably request in order to facilitate the disposition
of the Registrable Securities owned by such Investor that are covered by the
related Registration Statement;

(e)

use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest possible moment;

(f)

prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the Investors and
their counsel in connection with the registration or qualification of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions requested by the Investors and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable





-4-




--------------------------------------------------------------------------------

Securities covered by the Registration Statement; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to (i) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3(f), (ii) subject itself to general
taxation in any jurisdiction where it would not otherwise be so subject but for
this Section 3(f), or (iii) file a general consent to service of process in any
such jurisdiction;

(g)

use commercially reasonable efforts to cause all Registrable Securities covered
by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

(h)

immediately notify the Investors, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;

(i)

otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the 1933 Act and the 1934 Act, including,
without limitation, Rule 172 under the 1933 Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the 1933 Act, promptly inform the Investors in writing if, at any time
during the Effectiveness Period, the Company does not satisfy the conditions
specified in Rule 172 and, as a result thereof, the Investors are required to
deliver a Prospectus in connection with any disposition of Registrable
Securities and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder; and make
available to its security holders, as soon as reasonably practicable, but not
later than the Availability Date (as defined below), an earnings statement
covering a period of at least twelve (12) months, beginning after the effective
date of each Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the 1933 Act, including Rule 158 promulgated
thereunder (for the purpose of this subsection 3(i), “Availability Date” means
the 45th day following the end of the fourth fiscal quarter that includes the
effective date of such Registration Statement, except that, if such fourth
fiscal quarter is the last quarter of the Company’s fiscal year, “Availability
Date” means the 90th day after the end of such fourth fiscal quarter); and

(j)

With a view to making available to the Investors the benefits of Rule 144 (or
its successor rule) and any other rule or regulation of the SEC that may at any
time permit the Investors to sell shares of Common Stock to the public without
registration, the Company covenants and agrees to:  (i) make and keep public
information available, as those terms are understood and defined in Rule 144,
until the such date as all of the Registrable Securities shall have been resold
pursuant to a Registration Statement or Rule 144 or otherwise in a transaction
in which the transferee receives freely tradable shares; (ii) file with the SEC
in a timely manner all reports and other documents required of the Company under
the 1934 Act; and (iii) furnish to each Investor upon request, as long as such
Investor owns any Registrable Securities, (A) a written statement by the Company
that it has complied with the reporting requirements of the 1934 Act, (B) a copy
of the Company’s most recent Annual Report on Form 10-K or Quarterly Report on
Form 10-Q, and (C) such other information as may be reasonably requested in
order to avail such Investor of any rule or regulation of the SEC that permits
the selling of any such Registrable Securities without registration.  In the
event that the Company fails to comply with the requirements of this Section
3(j) after the 180th day after the Closing Date, the Company will make pro rata
payments to each Investor, as liquidated damages and not as a penalty, in an
amount equal to 1.5% of the aggregate amount invested by such Investor pursuant
to the Purchase Agreement for each 30-day period or pro rata for any portion
thereof until such failure is cured; provided, however, that (i) only Investors
that have not sold or otherwise disposed of all of their Registrable Securities
prior to such failure shall be entitled to receive liquidated damages pursuant
to this Section 3 and (ii) provided that the Company shall not be liable to any
Investor for liquidated damages pursuant to this Section 3 with respect to any
period for which the Company is also liable for liquidated damages to such
Investor pursuant to Section 2 hereof and the Company has made all payments due
and owing to such Investor pursuant thereto.  Such payments shall constitute the
Investors’ exclusive monetary remedy for such failure, but shall not affect the
right of the Investors to seek injunctive relief.  Such payments shall be made
to each Investor in cash no later than three (3) Business Days after the end of
each 30-day period in which such liquidated damages accrue.

4.     

Due Diligence Review; Information.  The Company shall make available, during
normal business hours, upon reasonable advance notice, for inspection and review
by the Investors, advisors to and representatives of the Investors (who may or
may not be affiliated with the Investors and who are reasonably acceptable to
the Company), all financial and other records, all SEC Filings (as defined in
the Purchase Agreement) and other filings with the SEC, and all other corporate
documents and properties of the Company as may be reasonably necessary for the
purpose of such review, and cause the Company’s officers, directors and
employees, within a reasonable time period, to supply all such information
reasonably requested by the Investors or any such representative, advisor or
underwriter in connection with such Registration Statement (including, without
limitation, in response to all questions and other inquiries reasonably made or
submitted by any of them), prior to and from time to time after the filing and
effectiveness of the Registration Statement for the sole purpose of enabling the
Investors and such representatives, advisors and underwriters and their
respective accountants and attorneys to conduct initial and ongoing due
diligence with respect to the Company and the accuracy of such Registration
Statement.





-5-




--------------------------------------------------------------------------------




The Company shall not disclose material nonpublic information to the Investors,
or to advisors to or representatives of the Investors, unless prior to
disclosure of such information the Company identifies such information as being
material nonpublic information and provides the Investors, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review and any Investor wishing to obtain such
information enters into an appropriate confidentiality arrangement or
undertaking with the Company with respect thereto.

5.     

Obligations of the Investors.

(a)

Each Investor shall furnish in writing to the Company such information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.  At least five (5) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
each Investor of the information the Company requires from such Investor if such
Investor elects to have any of the Registrable Securities included in the
Registration Statement.  An Investor shall provide such information to the
Company at least two (2) Business Days prior to the first anticipated filing
date of such Registration Statement if such Investor elects to have any of the
Registrable Securities included in the Registration Statement.  In the event
that an Investor does not provide such information on a timely basis, the
Company shall provide prompt written notice to such Investor that the
Registrable Securities attributable to such Investor will be excluded from the
Registration Statement unless such Investor provides the required information
within one (1) Business Day after its receipt of such notice.  If such Investor
does not provide the required information to the Company by the end of the next
Business Day after its receipt of such notice, the Company shall have the right
to exclude the Registrable Securities attributable to such Investor from the
Registration Statement and the Investor shall not be entitled to receive any
liquidated damages pursuant to the provisions of this Agreement with respect to
such Registration Statement.  Notwithstanding anything in this Agreement to the
contrary, any Investor that elects not to have any of its Registrable Securities
included in the Registration Statement, shall not be entitled to receive any
liquidated damages pursuant to the provisions of this Agreement with respect to
such Registration Statement.

(b)

Each Investor, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

(c)

Each Investor agrees that, upon receipt of any notice from the Company of either
(i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii) or (ii)
the happening of an event pursuant to Section 3(h) hereof, such Investor will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities, until the Investor
is advised by the Company that such dispositions may again be made.

6.     

Indemnification.

(a)

Indemnification by the Company.  The Company will indemnify and hold harmless
each Investor and its officers, directors, members, managers, partners,
trustees, employees and agents and other representatives, successors and
assigns, and each other person, if any, who controls such Investor within the
meaning of the 1933 Act, against any losses, claims, damages or liabilities,
joint or several, to which they may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon: (i) any untrue statement or
alleged untrue statement or omission or alleged omission of any material fact
contained in any Registration Statement, any Prospectus, or any amendment or
supplement thereof; (ii) any blue sky application or other document executed by
the Company specifically for that purpose or based upon written information
furnished by the Company filed in any state or other jurisdiction in order to
qualify any or all of the Registrable Securities under the securities laws
thereof (any such application, document or information herein called a “Blue Sky
Application”); (iii) the omission or alleged omission to state in a Blue Sky
Application a material fact required to be stated therein or necessary to make
the statements therein not misleading; (iv) any violation by the Company or its
agents of any rule or regulation promulgated under the 1933 Act or the 1934 act
applicable to the Company or its agents and relating to action or inaction
required of the Company in connection with such registration; or (v) any failure
to register or qualify the Registrable Securities included in any such
Registration Statement in any state where the Company or its agents has
affirmatively undertaken or agreed in writing that the Company will undertake
such registration or qualification on an Investor’s behalf and will reimburse
such Investor, and each such officer, director or member and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case if and to the extent that any such loss, claim, damage or
liability arises out of or is based upon (A) an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by such Investor or any such controlling person in writing
specifically for use in such Registration Statement or Prospectus or (B) such
Investor’s violation of Section 5(c) hereof.





-6-




--------------------------------------------------------------------------------




(b)

Indemnification by the Investors.  Each Investor agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or amendment or supplement thereto or necessary to make the
statements therein not misleading, to the extent, but only to the extent that
such untrue statement or omission is contained in any information furnished in
writing by such Investor to the Company specifically for inclusion in such
Registration Statement or Prospectus or amendment or supplement thereto.  In no
event shall the liability of an Investor be greater in amount than the dollar
amount of the proceeds (net of all commissions, discounts and other expenses
paid by such Investor in connection with any claim relating to this Section 6
and the amount of any damages such Investor has otherwise been required to pay
by reason of such untrue statement or omission) received by such Investor upon
the sale of the Registrable Securities included in the Registration Statement
giving rise to such indemnification obligation.

(c)

Conduct of Indemnification Proceedings.  Any person entitled to indemnification
hereunder shall (i) give prompt notice to the indemnifying party of any claim
with respect to which it seeks indemnification and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the indemnified party; provided that any person entitled to indemnification
hereunder shall have the right to employ separate counsel and to participate in
the defense of such claim, but the fees and expenses of such counsel shall be at
the expense of such person unless (a) the indemnifying party has agreed to pay
such fees or expenses, or (b) the indemnifying party shall have failed to assume
the defense of such claim and employ counsel reasonably satisfactory to such
person or (c) in the reasonable judgment of any such person, based upon written
advice of its counsel, a conflict of interest exists between such person and the
indemnifying party with respect to such claims (in which case, if the person
notifies the indemnifying party in writing that such person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such person); and provided, further, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation.  It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties.  No indemnifying party will, except with the consent
of the indemnified party, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation.

(d)

Contribution.  If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation.
 In no event shall the contribution obligation of a holder of Registrable
Securities be greater in amount than the dollar amount of the proceeds (net of
all commissions, discounts and other expenses paid by such holder in connection
with any claim relating to this Section 6 and the amount of any damages such
holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission) received by it upon the sale
of the Registrable Securities giving rise to such contribution obligation.

7.     

Miscellaneous.

(a)

Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Investors; provided, however,
that if an Investor is disproportionately and adversely impacted by such
amendment or waiver, such amendment or waiver shall also require the written
consent of such Investor.  Any amendment or waiver effected in accordance with
this paragraph shall be binding upon each holder of any Registrable Securities,
each future holder of such Registrable Securities, and the Company.

(b)

Notices.  All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 9.4 of the Purchase Agreement.

(c)

Assignments and Transfers by Investors.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the Investors and their respective
successors and assigns.  An Investor may transfer or assign, in whole or from
time to time in part, to one or more persons its rights hereunder in connection
with the transfer of Registrable Securities by such Investor to such person,
provided that such Investor complies with all laws applicable thereto and
provides written notice of assignment to the Company promptly after such
assignment is effected.





-7-




--------------------------------------------------------------------------------




(d)

Assignments and Transfers by the Company.  This Agreement may not be assigned by
the Company (whether by operation of law or otherwise) without the prior written
consent of the Required Investors; provided, however, that in the event that the
Company is a party to a merger, consolidation, share exchange or similar
business combination transaction in which the Common Stock is converted into the
equity securities of another Person, from and after the effective time of such
transaction, such Person shall, by virtue of such transaction, be deemed to have
assumed the obligations of the Company hereunder, the term “Company” shall be
deemed to refer to such Person and the term “Registrable Securities” shall be
deemed to include the securities received by the Investors in connection with
such transaction unless such securities are otherwise freely tradable by the
Investors after giving effect to such transaction.

(e)

Benefits of the Agreement.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

(f)

Counterparts; Faxes.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may be
delivered via facsimile or other form of electronic communication, which shall
be deemed an original.

(g)

Titles and Subtitles.  The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

(h)

Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

(i)

Further Assurances.  The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

(j)

Entire Agreement.  This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

(k)

Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the choice of law principles thereof.  Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby.  Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement.  Each of the parties hereto irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court.  Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO OR ARISING OUT OF THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HREREBY AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.





-8-




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.







The Company:

RMG NETWORKS HOLDING CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Mace Roberts

 

 

Name:

David Mace Roberts

 

 

Title:

SVP, General Counsel, Chief Compliance Officer and Secretary














-9-




--------------------------------------------------------------------------------







 

White Knight Capital Management LLC

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Gregory H. Sachs, Trustee

 

Name:

Gregory H. Sachs Revocable Trust UDT Dtd. 4/24/98

 

Title:

Member











--------------------------------------------------------------------------------







 

Gregory H. Sachs Revocable Trust UDT Dtd. 4/24/98

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Gregory H. Sachs

 

Name:

Gregory H. Sachs

 

Title:

Trustee

















--------------------------------------------------------------------------------







 

Children’s Trust C/U the Donald R. Wilson 2009 GRAT #1

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Jennifer Wilson

 

Name:

Jennifer Wilson

 

Title:

Trustee







 

EXISTING INVESTORS:

 

 

 

2012 DOOH INVESTMENTS LTD.

 

 

 

 

By:

DOOH Investment Manager LLC

 

Its:

Manager







 

By:

/s/ Donald R. Wilson, Jr.

 

Name:

Donald R. Wilson, Jr.

 

Title:

Manager







 

DRW COMMODITIES, LLC

 

 

 

 

 

 

By:

/s/ Donald R. Wilson, Jr.

 

Name:

Donald R. Wilson, Jr.

 

Title:

Manager

















--------------------------------------------------------------------------------







 

PAR INVESTMENT PARTNERS, L.P.

 

(Investor)

 

 

 

 

 

 

 

By:

PAR Group, L.P.

 

Its:

General Partner

 

 

 

 

By:

PAR Capital Management, Inc.

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Edward L. Shapiro

 

Name:

Edward L. Shapiro

 

Title:

Vice President

















--------------------------------------------------------------------------------







 

Five T Capital Holding AG

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Johannes Minho Roth

 

Name:

Johannes Minho Roth

 

Title:

Director

















--------------------------------------------------------------------------------







 

Vertex One Asset Management Inc. on behalf of the Vertex Value Fund

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Matthew Wood

 

Name:

Matthew Wood

 

Title:

Director

















--------------------------------------------------------------------------------







 

Bachelier, LLC

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Michael Bigger

 

Name:

Michael Bigger

 

Title:

Managing Member of LLC

















--------------------------------------------------------------------------------







 

Bigger Capital Fund LP

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Michael Bigger

 

Name:

Michael Bigger

 

Title:

Managing Member of GP

















--------------------------------------------------------------------------------







 

Iroquois Master Fund Ltd.

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Josh Silverman

 

Name:

Josh Silverman

 

Title:

Authorized Signatory

















--------------------------------------------------------------------------------







 

Iroquois Capital Investment Group LLC

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Josh Silverman

 

Name:

Josh Silverman

 

Title:

Authorized Signatory

















--------------------------------------------------------------------------------







 

Avishai Ron

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Avishai Ron

 

Name:

Avishai Ron

 

Title:

Investor

















--------------------------------------------------------------------------------







 

Hudson Bay Master Fund Ltd.

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ George Antonopoulos

 

Name:

George Antonopoulos

 

Title:

Authorized Signatory

















--------------------------------------------------------------------------------







 

Alan J. Swimmer

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Alan J. Swimmer

 

Name:

 

 

Title:

Individual

















--------------------------------------------------------------------------------







 

Central Square Managment

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Kelly Cardwell

 

Name:

Kelly Cardwell

 

Title:

Managing Partner

















--------------------------------------------------------------------------------







 

Bristol Investment Fund, Ltd.

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Paul Kessler

 

Name:

Paul Kessler

 

Title:

Director

















--------------------------------------------------------------------------------







 

Fidelity Management Trust Company For the Benefit of Gerald M. Sachs

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Gerald M. Sachs

 

Name:

Gerald M. Sachs

 

Title:

Beneficial Owner

















--------------------------------------------------------------------------------







 

Robert Michelson

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Robert Michelson

 

Name:

Robert Michelson

 

Title:

 

















--------------------------------------------------------------------------------







 

Mark Mays

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Mark Mays

 

Name:

Mark Mays

 

Title:

Self

















--------------------------------------------------------------------------------







 

Loren R. Buck (an individual)

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Loren R. Buck

 

Name:

Loren R. Buck

















--------------------------------------------------------------------------------













 

BTG Investments LLC

 

(Name of Investor)

 

 

 

 

 

 

 

By:

/s/ Gordon J. Roth

 

Name:

Gordon J. Roth

 

Title:

Manager


























--------------------------------------------------------------------------------




Exhibit A

Plan of Distribution

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions.  These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

-

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

-

block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

-

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

-

an exchange distribution in accordance with the rules of the applicable
exchange;

-

privately negotiated transactions;

-

short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

-

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

-

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

-

a combination of any such methods of sale; and

-

any other method permitted by applicable law.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.  The selling stockholders also
may transfer the shares of common stock in other circumstances, in which case
the transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.











--------------------------------------------------------------------------------

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
"underwriters" within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
 Selling stockholders who are "underwriters" within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates.  In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act.  The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until such time as all of
the shares covered by this prospectus have been disposed of pursuant to and in
accordance with the registration statement.









